Fourth Court of Appeals
                                San Antonio, Texas
                                    November 7, 2019

                                   No. 04-19-00718-CV

                                 VR PARTNERS I, L.P.,
                                      Appellant

                                             v.

                 MIDTEX OIL, L.P. and Juniper Ventures of Texas, LLC,
                                    Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 19-0448-CV-C
                          Honorable William Old, Judge Presiding


                                      ORDER
    Appellant’s Unopposed First Motion for Extension of Time to File Appellant’s Brief is
GRANTED. Appellant’s brief is due December 13, 2019.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court